Order unanimously reversed without costs and motion for stay of arbitration granted pending the trial of certain preliminary issues of fact in accordance with the following Memorandum. Memorandum: MVAIC appeals from denial of its motion to stay arbitration because of claimants’ failure to file their claims within 90 days or as soon as practicable. The only opposition to appellant’s motion is the affidavit of petitioners’ substituted attorney which fails completely to explain or excuse petitioners’ two-year delay in giving written notice of their claims. Such unexplained delay rendered the notices untimely. (Matter of Giles [MVAIC], 30 A D 2d 637.) (Appeal from order of Erie Special Term denying motion to vacate petitioners’ demand for arbitration.) Present — Bastow, P. J., Del Veeehio, Marsh, Witmer and Henry, JJ.